Exhibit Press Release Vantage Drilling Company Restructures Platinum Explorer Purchase Houston, TX (November 18, 2008) — Vantage Drilling Company (“Vantage”) (AMEX: VTG-U; VTG; VTG-WT) has reached an agreement with TMT, Inc. (“TMT”) to restructure the purchase agreement to acquire the Platinum Explorer, a 12,000 ft. ultra-deepwater high-specification drillship.Vantage and TMT have agreed to place the drillship in a jointly-owned company (“Mandarin”) which will be owned fifty-five percent (55%) by TMT and forty-five percent (45%) by
